                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PAUL T. MEJILLAS,

             Plaintiff,

v.                                                            No. CV 18-803 CG

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security Administration,

             Defendant.

                          MEMORANDUM OPINION AND ORDER

      THIS MATTER is before the Court on Plaintiff Paul T. Mejillas’ Motion to Reverse

and Remand for Payment of Benefits, or in the Alternative, for Rehearing, With

Supporting Memorandum (the “Motion”), (Doc. 21), filed February 28, 2019; Defendant

Commissioner Nancy A. Berryhill’s Brief in Response to Plaintiff’s Motion to Reverse

and Remand the Agency’s Administrative Decision (the “Response”), (Doc. 23), filed

April 24, 2019; and Mr. Mejillas’ Reply to Brief in Response to Motion to Reverse and

Remand (the “Reply”), (Doc. 24), filed May 10, 2019.

      Mr. Mejillas filed an application for supplemental security income on June 21,

2016. (Administrative Record “AR” 161). In his application, Mr. Mejillas alleged his

disability began on October 1, 2015, (AR 161), and he later amended his disability onset

date to June 21, 2016, (AR 16). Mr. Mejillas claimed he was limited in his ability to work

due to post-traumatic stress disorder (“PTSD”), high anxiety, and depression. (AR 194).

Mr. Mejillas’ application was denied initially on November 10, 2016, and upon

reconsideration on March 23, 2017. (AR 16).
          Mr. Mejillas requested a hearing, and a hearing was held on February 23, 2018,

before Administrative Law Judge (“ALJ”) Ben Ballengee. (AR 28). Mr. Mejillas and Molly

Malloy-Kelly, an impartial vocational expert (“VE”), testified at the hearing, and attorney

Michelle Baca represented Mr. Mejillas at the hearing. (AR 28-53). The ALJ issued his

decision May 7, 2018, finding Mr. Mejillas not disabled at any time between his alleged

disability onset date through the date of the decision. (AR 23). Mr. Mejillas requested

review by the Appeals Council, which was denied, making the ALJ’s opinion the

Commissioner’s final decision for purposes of this appeal. (AR 5-9).

          Mr. Mejillas, now represented by attorney Francesca MacDowell, argues in his

Motion that the ALJ made the following reversible errors: (1) failed to properly assess

the opinion of consulting psychologist Eligio R. Padilla, Ph.D.; (2) failed to include a

function-by-function assessment; (3) failed to properly consider Mr. Mejillas’ subjective

symptoms; and (4) erred by adopting the VE’s testimony at step five. (Doc. 21 at 3-21).

The Court has reviewed the Motion, Response, Reply, and the relevant law.

Additionally, the Court has meticulously reviewed the administrative record. (Doc. 16).

Because the ALJ erred in his consideration of Dr. Padilla’s opinions, the Court finds that

Mr. Mejillas’ Motion is well-taken and should be GRANTED and this case be

REMANDED for further proceedings.

     I.        Standard of Review

          The standard of review in a Social Security appeal is whether the

Commissioner’s final decision is supported by substantial evidence and whether the

correct legal standards were applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir.

2008) (citing Hamilton v. Sec’y of Health & Human Servs., 961 F.2d 1495, 1497-98



                                              2
(10th Cir. 1992)). If substantial evidence supports the Commissioner’s findings and the

correct legal standards were applied, the Commissioner’s decision stands and the

plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir.

2004); Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004); Doyal v. Barnhart, 331

F.3d 758, 760 (10th Cir. 2003). The Commissioner’s “failure to apply the correct legal

standards, or to show . . . that she has done so, are also grounds for reversal.” Winfrey

v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996) (citing Washington v. Shalala, 37 F.3d

1437, 1439 (10th Cir. 1994)). A court should meticulously review the entire record but

should neither re-weigh the evidence nor substitute its judgment for the

Commissioner’s. Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214. A court’s review

is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which is generally

the ALJ’s decision, rather than the Appeals Council’s denial of review. O’Dell v. Shalala,

44 F.3d 855, 858 (10th Cir. 1994).

       “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Langley, 373 F.3d at 1118; Hamlin, 365

F.3d at 1214; Doyal, 331 F.3d at 760. An ALJ’s decision “is not based on substantial

evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214.

While the Court may not re-weigh the evidence or try the issues de novo, its

examination of the record must include “anything that may undercut or detract from the

ALJ’s findings in order to determine if the substantiality test has been met.” Grogan v.

Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ]’s findings from



                                              3
being supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (citing Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

     II.      Applicable Law and Sequential Evaluation Process

       For purposes of supplemental security income and disability insurance benefits,

a claimant establishes a disability when he is unable “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A), 42 U.S.C.

§ 1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). In order to determine whether

a claimant is disabled, the Commissioner follows a five-step sequential evaluation

process (“SEP”). Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520,

416.920.

       At the first four steps of the SEP, the claimant bears the burden of showing: (1)

he is not engaged in “substantial gainful activity”; (2) he has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is

expected to last for at least one year; and either (3) his impairment(s) meet or equal one

of the “listings”1 of presumptively disabling impairments; or (4) he is unable to perform

his “past relevant work.” 20 C.F.R. §§ 404.1520(a)(4)(i–iv); see also Grogan v. Barnhart,

399 F.3d 1257, 1261 (10th Cir. 2005). If the ALJ determines the claimant cannot

engage in past relevant work, the ALJ will proceed to step five of the evaluation

process. At step five, the Commissioner bears the burden of showing that the claimant

is able to perform other work in the national economy, considering the claimant’s



       1
           20 C.F.R. pt. 404, subpt. P, app. 1.
                                                  4
residual functional capacity (“RFC”), age, education, and work experience. Grogan, 399

F.3d at 1261.

     III.   Background

       Mr. Mejillas claims he was limited in his ability to work due to PTSD, high anxiety,

and depression. (AR 194). At step one, the ALJ determined that Mr. Mejillas had not

engaged in substantial gainful activity since June 21, 2016, the amended alleged

disability onset date. (AR 14). At step two, the ALJ found that Mr. Mejillas has the

following severe impairments: lumbar degenerative disc disease; depression; anxiety;

and post-traumatic stress disorder (“PTSD”). Id.

       At step three, the ALJ determined that none of Mr. Mejillas’ impairments, solely

or in combination, equaled one of the listed impairments in 20 C.F.R. §§ 416.920(d),

416.925 and 416.926. (AR 15). The ALJ then found that Mr. Mejillas has the RFC to

perform light work, as defined by 20 C.F.R. § 416.957 and SSR 83-10, with the

following limitations: he can never climb ladders, ropes, or scaffolds; he should never be

exposed to unprotected heights, moving mechanical parts, extreme cold, or vibration;

he is limited to performing simple, routine tasks and making simple work-related

decisions; he can occasionally interact appropriately with supervisors and coworkers; he

can occasionally engage in contact with the public; and he can adapt to occasional

changes in a routine work setting. (AR 17).

       In formulating Mr. Mejillas’ RFC, the ALJ stated that he considered Mr. Mejillas’

symptoms and the extent to which those symptoms can reasonably be accepted as

consistent with objective medical and other evidence, as required by 20 C.F.R. §

416.929 and SSR 16-3p. Id. In addition, the ALJ stated that he considered opinion



                                              5
evidence consistent with the requirements of 20 C.F.R. § 416.920(c). Id. The ALJ

concluded that some of Mr. Mejillas’ impairments could be expected to cause his

alleged symptoms, but he found that the intensity, persistence, and limiting effects that

Mr. Mejillas described were not entirely consistent with the evidence in the record. (AR

18).

       Turning to the medical evidence, the ALJ stated that he gave “moderate weight”

to some of the opinions of state agency psychological consultative examiner Dr. Padilla.

(AR 19-20). The ALJ stated that Dr. Padilla’s opinion as to Mr. Mejillas’ abilities to

understand, remember, concentrate, and persist are consistent with the results of his

examination showing impaired recall and attention. (AR 20). However, the ALJ

discounted Dr. Padilla’s opinions because they are not consistent with the record as a

whole. Id. The ALJ further stated that Dr. Padilla’s opinions regarding Mr. Mejillas’

abilities to interact with the general public, coworkers, and supervisors, and to adapt to

changes in the workplace, appear to rely on Mr. Mejillas’ subjective reports and are

inconsistent with Dr. Padilla’s description of Mr. Mejillas as cooperative. Id.

       Next, the ALJ considered the opinions of Mr. Mejillas’ counselor Patricia L.

Grana, LCSW, who found that Mr. Mejillas has significant physical impairments which

have caused emotional and psychological difficulties, and diagnosed Mr. Mejillas with

major depressive disorder, generalized anxiety disorder, and PTSD. Id. The ALJ gave

her opinions little weight because she is not an acceptable medical source, and even

though her opinions are consistent with the record as a whole, they do not assess Mr.

Mejillas’ mental functional limitations in vocationally relevant terms. Id.




                                              6
       In addition, the ALJ gave little weight to the opinions of the state agency

psychological consultants Stephen Drake, Ph.D., and Sheri L. Tomak, Ph.D., because

they are inconsistent with the record and do not reflect evidence that Mr. Mejillas has

certain mental limitations. (AR 20-21). Finally, the ALJ gave little weight to the opinions

of state agency consultants Kim Rowlands, M.D., and Nancy Armstrong, M.D., who

opined Mr. Mejillas had no severe physical impairments. (AR 21). The ALJ stated these

opinions are inconsistent with evidence that Mr. Mejillas has physical limitations relating

to lumbar degenerative disc disease. Id.

       At step four, the ALJ found that Mr. Mejillas is unable to perform his past relevant

work. Id. The ALJ then moved to step five, noting that Mr. Mejillas was 49 years old on

the date the application was filed, which is classified as a younger individual, but he

subsequently changed age categories to a person closely approaching advanced age

pursuant to the Regulations. Id. The ALJ also determined that Mr. Mejillas has at least a

high school education and is able to communicate in English. Id.

       Next, the ALJ explained that if Mr. Mejillas had the RFC to perform the full range

of light work, a finding of not disabled would be directed by Medical-Vocational Rules

202.20 and 202.13. (AR 22). However, the ALJ found that Mr. Mejillas’ limitations

impeded his ability to perform the full range of light work. Id. Therefore, the ALJ relied

on the testimony of the VE to determine applicable jobs Mr. Mejillas could perform in the

national economy. Id. The ALJ noted that the VE testified at the hearing that an

individual with Mr. Mejillas’ same age, education, work experience, and RFC could

perform the jobs of: “bander, hand,” street cleaner, and bagger. Id. After finding the VE’s

testimony consistent with the DOT, the ALJ adopted the testimony of the VE and



                                             7
concluded that, because Mr. Mejillas is capable of performing work existing in significant

numbers in the national economy, he is not disabled pursuant to 20 C.F.R. §

416.920(g). (AR 22-23).

    IV.    Analysis

       In his Motion, Mr. Mejillas argues the ALJ erred by failing to properly assess Dr.

Padilla’s opinions and failing to include his findings of moderate and marked limitations

in the RFC. (Doc. 21 at 3-13). Mr. Mejillas further contends the ALJ failed to include a

function-by-function assessment in the RFC, and failed to properly consider Mr. Mejillas’

subjective symptoms. Id. at 14-18. Finally, Mr. Mejillas argues the ALJ erred by

adopting the VE’s testimony at step five because it was based on a flawed RFC

determination, and because the jobs named by the VE do not exist in significant

numbers in the national economy. Id. at 19-21.

       In her Response, the Commissioner argues the ALJ reasonably weighed Dr.

Padilla’s opinions and properly rejected Dr. Padilla’s “more extreme limitations” that

were not supported by evidence in the record. (Doc. 23 at 4-11). The Commissioner

also contends the ALJ sufficiently complied with the requirement to complete a function-

by-function assessment and reasonably discounted Mr. Mejillas’ subjective symptoms.

Id. at 11-17. Finally, the Commissioner argues the ALJ did not err in relying on the VE’s

testimony because the RFC was not flawed, and the number of jobs found by the VE

constitutes a significant number under relevant law. Id. at 17-21.

       ALJs are required to adequately discuss the weight assigned to each medical

source opinion. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012) (citing

20 C.F.R. §§ 404.1527(e)(2)(ii), 416.927(e)(2)(ii)). While ALJs are not required to



                                            8
discuss every piece of evidence in the record, they cannot “pick and choose” through a

medical opinion, taking only the parts that are favorable to a finding of nondisability.

Chapo v. Astrue, 682 F.3d 1285, 1292 (10th Cir. 2012) (quoting Haga v. Astrue, 482

F.3d 1205, 1208 (10th Cir. 2007)). Moreover, an ALJ “must . . . explain how any

material inconsistencies or ambiguities in the evidence in the case record were

considered and resolved.” SSR 96-8p, 1996 WL 374184, at *7.

       To aid in the ALJ’s analysis, the Regulations set forth the following factors that

should be considered when assessing the value of each medical opinion:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or testing
       performed; (3) the degree to which the physician’s opinion is supported by
       relevant evidence; (4) consistency between the opinion and the record as
       a whole; (5) whether or not the physician is a specialist in the area upon
       which an opinion is rendered; and (6) other factors brought to the ALJ’s
       attention which tend to support or contradict the opinion.

20 C.F.R. §§ 404.1527(c), 416.927(c); Watkins v. Barnhart, 350 F.3d 1297, 1300-01

(10th Cir. 2003). While not every factor will be applicable in every case, the ALJ must at

least explain the decision in a manner that is “sufficiently specific to [be] clear to any

subsequent reviewers.” Langley, 373 F.3d at 1119 (citation omitted); see also Oldham

v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007).

       In addition, the Commissioner may not rationalize the ALJ’s decision post hoc or

attempt to supply possible reasons for the ALJ’s decision after the fact. Robinson v.

Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004); Carpenter v. Astrue, 537 F.3d 1264,

1267 (10th Cir. 2008) (citation omitted). It follows then, that the court may not make a

post hoc effort to “salvage [an] ALJ’s decision” and judicial review remains limited to the

reasons provided in the ALJ’s decision. Robinson, 366 F.3d at 1084-85; Carpenter, 537

                                              9
F.3d at 1267 (citation omitted). Thus, this Court may only consider the reasoning

proffered by the ALJ, and not any post hoc rationale provided by the Commissioner.

Robinson, 366 F.3d at 1084 (citations omitted).

       A. Dr. Padilla’s Medical Opinions

       In October 2016, consulting psychologist Dr. Padilla evaluated Mr. Mejillas at the

request of the Disability Determination Services agency. (AR 297). Dr. Padilla

interviewed Mr. Mejillas, performed a mental status examination, administered a test to

assess PTSD, and reviewed Mr. Mejillas’ counseling records. (AR 297-98). Dr. Padilla

found that Mr. Mejillas met the criteria for PTSD in three areas: (1) re-experiencing

symptoms; (2) avoidance, emotional numbing, and social withdrawal; and (3)

hyperarousal and hypervigilance. (AR 299). Next, Dr. Padilla found Mr. Mejillas had

mildly limited cognitive ability, impaired ability to attend and concentrate, and a

dysphoric and anxious mood and affect. (AR 299-300). Dr. Padilla diagnosed Mr.

Mejillas with chronic PTSD, depressive disorder, and alcohol-related disorder. (AR 300).

Further, he assessed Mr. Mejillas with the following limitations: marked limitation in his

ability to interact with the public, coworkers, and supervisors; moderate to marked

limitation in his ability to adapt to changes in the workplace; and moderate limitation in

his abilities to understand and remember complex instructions and to concentrate and

persist at basic work tasks. Id.

       The ALJ noted that Dr. Padilla found that Mr. Mejillas had the following

limitations: mild impairment in understanding and remembering basic instructions;

moderate impairments in understanding and remembering more complex, multistep

instructions; moderate impairments in concentrating and persisting at tasks of basic



                                             10
work; and marked impairments in adapting to changes in the workplace. (AR 19). The

ALJ further noted that Dr. Padilla assigned Mr. Mejillas a Global Assessment of

Functioning (“GAF”) score of 45, which indicates serious symptoms. (AR 20).

       The ALJ stated he gave “little weight” to the GAF score because it “represents a

particular clinician’s subjective evaluation at a single point in time,” and “is not designed

for adjudicative determinations.” (AR 20). However, the ALJ did not state what weight

he assigned to Dr. Padilla’s findings of mild, moderate, and marked impairments.

Instead, the ALJ stated he afforded “moderate weight” to “the remainder of Dr. Padilla’s

opinion.” Id. The ALJ stated Dr. Padilla’s findings are not consistent with evidence in the

record showing minimal psychiatric treatment. Id. The ALJ further reasoned the record

demonstrates that Mr. Mejillas is fully oriented and has intact recent and remote

memory, neutral mood, appropriate affect, fluent speech, normal judgment and insight,

coherent thought processes, and a “good fund of knowledge.” Id. The ALJ also stated

that Dr. Padilla’s findings regarding Mr. Mejillas’ abilities to interact with the general

public, coworkers, and supervisors, and to adapt to changes in the workplace, appear to

rely entirely on Mr. Mejillas’ subjective reports and are inconsistent with Dr. Padilla’s

description of Mr. Mejillas as cooperative. Id.

       The ALJ’s RFC determination does not reflect Dr. Padilla’s findings that Mr.

Mejillas is markedly limited in his abilities to interact with the public, coworkers, and

supervisors, and moderately to markedly limited in his ability to adapt to changes in the

workplace. Compare (AR 15) with (AR 300). Therefore, the ALJ was required to

adequately explain how these material inconsistencies were considered and resolved.

SSR 96-8p, 1996 WL 374184, at *7 (explaining that if an ALJ’s RFC assessment



                                              11
conflicts with an opinion from a medical source, the ALJ must explain why the opinion

was not adopted); SSR 96-5p, 1996 WL 374183, at *5 (explaining that an ALJ is

required to weigh medical source reports and provide “appropriate explanations” for

accepting or rejecting the opinions).

       First, it is not clear what weight the ALJ assigned to each of Dr. Padilla’s opinions

or why some of his opinions were rejected. While the ALJ stated that he gave “moderate

weight” to the “remainder of Dr. Padilla’s opinion,” he did not state what weight he gave

to Dr. Padilla’s findings that Mr. Mejillas was markedly limited in interacting with the

public, coworkers, and supervisors, and moderately to markedly limited in adapting to

changes in the workplace. (AR 20). Moreover, the ALJ did not give any reasons for

rejecting Dr. Padilla’s opinion regarding Mr. Mejillas’ abilities to adapt to changes in the

workplace, which is legal error. See Langley, 373 F.3d at 1123 (an ALJ’s reasons for

adopting or rejecting an opinion must be “sufficiently specific” to allow for meaningful

judicial review).

       In addition, Dr. Padilla’s findings regarding Mr. Mejillas’ abilities to interact with

the public, coworkers, and supervisors, and adapt to changes in the workplace, are

supported by other evidence in the record. For example, Mr. Mejillas was diagnosed

with anxiety in 2010 (AR 280), and his counselor, Ms. Grana, opined that he has

significant psychological impairments that cause him to experience “recurrent, intrusive

and upsetting memories of specific events” (AR 361). Moreover, Candace Percifull,

APN, found that Mr. Mejillas has anxiety, depression, difficulty maintaining activities,

irritability, and fatigue that limits his ability to attend to daily activities and to work (AR

305-07, 310-11, 313-14, 348-50, 367-68); and Janice Barley, LCSW, found that Mr.



                                               12
Mejillas has difficulty sustaining relationships both personally and at work, and has

angry outbursts, depression, and increasing isolation (AR 267-68, 273, 275-76).

Similarly, Mr. Mejillas reported numerous times that he experiences anxiety in social

interactions and crowds, has difficulty getting along with most of his family, has difficulty

when supervisors point out his mistakes, and works best when he is alone. (AR 43-45,

202, 205, 207).

       This evidence belies the ALJ’s statement that Dr. Padilla’s findings were not

supported by the evidence in the record. An ALJ may not “pick and choose among

medical reports, using portions of evidence favorable to his position while ignoring other

evidence.” Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004). Because Dr.

Padilla’s findings are consistent with other medical evidence in the record, the ALJ erred

by relying only on the medical evidence that supported his RFC determination. See

Haga, 482 F.3d at 1208 (“An ALJ is not entitled to pick and choose through an

uncontroverted medical opinion taking only the parts that are favorable to a finding of

nondisability.”); see also Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996) (“[I]n

addition to discussing the evidence supporting his decision, the ALJ must discuss the

uncontroverted evidence he chooses not to rely upon, as well as significantly probative

evidence he rejects.”). Moreover, while the Commissioner argues that Dr. Padilla’s

opinions are supported by normal psychiatric findings and the opinions of the state

agency psychologists, (Doc. 23 at 8), this evidence was not given by the ALJ as a

reason to discount Dr. Padilla’s opinions. Compare (Doc. 23 at 8) with (AR 20).

Therefore, this is an improper post hoc rationalization by the Commissioner. See




                                             13
Robinson, 355 F.3d at 1084 (explaining that an ALJ’s decision must be evaluated

“based solely on the reasons stated in the decision”).

         Based on the foregoing, the Court finds that the ALJ’s reasons for rejecting Dr.

Padilla’s opinions are not supported by the record, and the ALJ failed to adequately

explain why he rejected evidence that supported Dr. Padilla’s opinions. Therefore, the

Court finds the ALJ failed to provide legally sufficient reasons for his decision, which

requires remand.

    V.       Conclusion

     For the reasons stated above, the Court finds that the ALJ failed to properly

consider the findings and opinions of Dr. Padilla. The Court will not address Mr. Mejillas’

remaining claims because they may become moot upon remand.

     IT IS THEREFORE ORDERED that Mr. Mejillas’ Motion to Reverse and Remand

for Payment of Benefits, or in the Alternative, for Rehearing, With Supporting

Memorandum, (Doc. 21), is GRANTED and this case is to be REMANDED for further

administrative proceedings consistent with this opinion.

     IT IS SO ORDERED.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                             14
